DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status
The Amendment filed 4 January 2021 has been entered.  Claim 37 has been cancelled.  Claims 19-36 and 38 are pending examination.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 19-36 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibata et al. (US 2008/0292770) in view of Schuck et al. (“Lactose crystallization: determination of α-lactose monohydrate in spray-dried dairy products” – Lait, 82, 2002, p. 413-421).
Regarding claims 19-23, 25, 28, 30, 34, 35 and 36, Shibata et al. disclose a method of manufacturing solid milk and the resulting manufactured milk, the method comprising the steps of: (a) compacting powdered milk to obtain a solid compacted body of the powdered milk; (b) humidifying the compacted body of powdered milk; and drying the humidified compacted body of powdered milk ([0064]). 
Given Shibata et al. disclose that in the humidification process, the compacted body of powdered milk is wetted with humidification at temperatures ranging from 30ºC to 100ºC, since Shibata et al. disclose humidification is followed by a distinct step of drying, it is clear that the humidified compacted powdered milk would be cooled to some extent during the transfer to the drying step.  
Given Shibata et al. disclose powdered milk broadly, intrinsically the milk powder would comprise a sugar, including lactose, content in the range presently claimed, including at least 20% amorphous lactose.  
While Shibata et al. disclose powdered milk, the reference is silent with respect to added crystalline lactose.

Given Schuck et al. teach pre-crystallization of lactose in milk powder to prevent caking (i.e. adding crystalline lactose), it would have been obvious to one of ordinary skill in the art at the time of the invention to have pre-crystallized a portion of the lactose in the milk powder of Shibata et al. to prevent caking in the storage and pre-compression processes.   One of ordinary skill in the art would have optimized, in routine processing, the desired level of lactose crystallization to obtain milk powder with the desired flow properties.  
While Schuck et al provides motivation to add crystalline lactose to powdered milk and teaches adding crystalline lactose by vacuum evaporation of concentrated milk (i.e. cooling concentrated milk- claim 23) to use a milk powder with crystalline lactose, , the references does teach methods including adding crystalline lactose or humidifying and drying granules of the powdered milk,  claims 21 and 22.  However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product of powdered milk does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence see MPEP §2113).
Moreover, given the combination of references suggest a process substantially similar to that presently claimed, intrinsically the solid milk would exhibit a hard layer at the surface comprising crystalline lactose as presently claimed, including wherein the crystalline lactose at the surface of the solid milk is more than 5 wt% larger than that of crystalline lactose at the center of the solid and the milk.  
Regarding claims 24 and 38, modified Shibata et al. disclose all of the claim limitations as set forth above.  
Shibata et al. also disclose in the humidification process, the compacted powdered milk is placed in a high humidity environment of 60% RH to 100% RH for 5 seconds to 1 hour ([0074]).  
Shibata et al. also disclose that in the drying process, the humidified and compacted powdered milk is placed under a low-humidity and high temperature atmosphere, for example 0% RH to 30% RH for 1 minute to 30 minutes ([0077]).
Regarding claims 26 and 27, modified Shibata et al. disclose all of the claim limitations as set forth above.  Shibata et al. disclose a solid milk comprising fat in an amount of 5 wt % to 70 wt% ([0020]) and a protein content of 11.7 wt% ([0107]).
Regarding claim 29, modified Shibata et al. disclose all of the claim limitations as set forth above.  Shibata et al. disclose wherein the solid milk has a water content of from 1 wt% to 4 wt% ([0027]).
Regarding claim 31, modified Shibata et al. disclose all of the claim limitations as set forth above.  

Regarding claim 32, modified Shibata et al. disclose all of the claim limitations as set forth above.  Shibata et al. disclose that the solid milk has a volume of from 1 cm3 to 50cm3 ([0024]). 
Regarding claim 33, modified Shibata et al. disclose all of the claim limitations as set forth above.  Shibata et al. disclose wherein the solid milk has a hardness of between 30 N and 300 N ([0063]).
Response to Arguments
Applicants’ arguments filed 4 January 2021 have been fully considered but they are not persuasive. 
Applicants submit “a person of ordinary skill in the art would not be motivated to modify the powdered milk of Shibata to add crystalline lactose of Schuck, as the modification would result in a reduction of the strength of the formed solid milk which is counter to the ultimate goal of Shibata.”  
In this case, Shibata et al. disclose that solid milk may display a strength of as low as 30 N and as high as 300 N ([0027]).   One of ordinary skill in the art, considering applying the teaching of Schuck et al. would have adjusted, in routine processing, the amount of crystalline lactose in the powdered milk of Shibata to obtain desired anti-caking properties while maintaining strength.  
Applicants submit “in absence of a lactose crystallization step, a person of ordinary skill in the art would reasonably conclude that Shibata’s powdered milk, and the solid milk produced 
The Examiner does not suggest pre-crystallizing the skim milk used to produce the skim milk powder of Shibata et al.  Rather, given Schuck et al. teach pre-crystallization of lactose in milk powder to prevent caking (i.e. adding crystalline lactose), it would have been obvious to one of ordinary skill in the art at the time of the invention to have pre-crystallized a portion of the lactose in the milk powder of Shibata et al. to prevent caking in the storage and pre-compression processes.   One of ordinary skill in the art would have optimized, in routine processing, the desired level of lactose crystallization to obtain milk powder with the desired flow properties.  
Applicants submit “Schuck primarily relates to a method to determine the amount of a-lactose monohydrate present in spray-dried milk products” and “Scheck does not teach or suggest a specific amount of crystalline lactose” “[o]r that limiting the amount of crystalline lactose may result in improved strength and/or solubility of the resulting formed solid milk.”  Applicants argue “it would be well understood by a person of ordinary skill in the art that the percentage of crystalline lactose has to be substantially high in order to prevent caking.”  Applicants provide Table 6 from Fitzpatrick et al. and conclude that caking occurs in skim milk powder that contains 50% or less crystalline lactose.”  

	Regardless, the analysis of Table 6 from Fitzpatrick et al. is not persuasive.  The data in Table 6 of Fitzpatrick et al. demonstrates that caking occurred in skim milk powder that contained 50% or less crystalline lactose, the caking was observed under specific conditions of relative humidity (i.e. exposure to 76% relative humidity atmosphere for 6 h at a temperature of 20ºC ).   It is not clear that the experimental conditions represent those expected to be found in a typical food plant where skim milk powder might be processed to make solid milk.  Under processing conditions, relative humidity and temperature would be controlled.  Also, it is not apparent to what extent skim milk powders caked when, for example, the powder comprised 25% crystalline lactose.  It is the Examiner’s position, one of ordinary skill in the art would have adjusted, in routine processing, the amount of added crystalline lactose in the skim milk powder of Shibata et al. to obtain a desired level of caking to facilitate processing under a given processing conditions (e.g. relative humidity, temperature).  
Also, while Schuck et al. does not recognize the benefits of crystalline lactose on strength and solubility, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796